On the Merits.
The law giving the right of resort to the writ of injunction requires of the applicant for the writ to give bond and security in favor of the defendant. Code Prac. art. 304.
A bond, therefore, given in favor of the Clerk of Court is not a compliance with the law.
But unless the defect pointed out be radical, it is well settled that an injunction will not be dissolved if it appear from the record there exists good, cause for an injunction. Ward v. Douglass, Sheriff, 22 La. Ann. 463.
An instance of a radical defect is where there was failure on part of the judge to fix the amount, or any amount, for the injunction bond. In such case, the injunction will not he saved by invocation of the rule referred to. Speyrer v. Miller, Constable, 108 La. 204, 210, 32 South. 524.
In Woolfolk v. Woolfolk, 22 La. Ann. 206, it was held: — “An injunction will not be dismissed on account of insufficient security if it appear that the party will be immediately entitled to the same remedy.” In that case the trial judge permitted additional security to be given, rather than dissolve the injunction, and was sustained.
In Lewis & Gist v. Daniels, Sheriff, 23 La. Ann. 170, the grounds for asking dissolution of the injunction were there was no affidavit and the bond was insufficient. The objection to the affidavit was that the jurat was not signed by an officer authorized to administer oaths, though the affidavit, itself, was signed by the plaintiff in injunction. The trial court maintained the injunction and was sustained on appeal. See, also, Lafleur v. Mounton, 8 La. Ann. 489.
In V. S. & T. R. R. Co. v. Barksdale, 15 La. Ann. 465, the bond for injunction, instead of being made payable to the seizing creditor who was defendant in injunction, was made payable to the sheriff, his heirs and assigns. There was a motion to dissolve on this ground. This motion prevailed in the trial court to the extent only of an order being made that plaintiff in injunction should be allowed to give a new injunction bond. It appears a new bond was not given and subsequently the suit was dismissed on motion of plaintiff in injunction. Then it was that an action was brought on the old bond against the principal and surety, and recovery was had notwithstanding the bond had been made payable to the sheriff instead of to the defendant in injunction.
In Mason, Executor, v. Fuller, 12 La. Ann. 68, the injunction bond was left blank as to the amount for which it was given. The judge had fixed in his order the amount of the bond at $1,500.00. The principal and surety signed the bond, but through inadvertence the blank space for insertion of the amount fixed by the judge was not filled. On motion to dissolve on this ■ ground the trial court thought the omission fatal. This Court on appeal thought otherwise and so held.
In the case at bar, the trial court, while holding properly that the injunction bond was *450defective in having been made payable to the Clerk of the Court instead of to the defendant in injunction, should have regarded the same rather as an informality than a radical defect, and made an order for a new bond to be given and new writs of injunction to be served, throwing upon the plaintiff in injunction the cpsts of the defective proceedings.
It was apparent that plaintiff would, upon the showing of his petition, have been entitled immediately to another order of injunction, and this being so, the case, we think, comes within the rule announced in the decisions referred to.
It is, therefore, ordered that the judgment appealed from be avoided and reversed and that this cause be remanded for further proceedings according to the views herein expressed and the law — costs of appeal to be borne by defendant and appellee, those of the lower, court in this behalf incurred to be borne by plaintiff and appellant.